UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4685



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY L. STRAIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-623)


Submitted:   May 28, 2004              Decided:     November 19, 2004


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. McCann, Charleston, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary L. Strain pled guilty to one count of receiving

child pornography through a computer, in violation of 18 U.S.C.

§ 2252A(a)(2) (2000).     He was sentenced to twenty-seven months in

prison.    On   appeal,   Strain    argues   that   the   district   court

erroneously denied his motion to suppress evidence seized from his

home and business pursuant to two search warrants and erroneously

denied a subsequent motion to reopen the suppression hearing.            He

further argues that the district court erroneously denied his

motion to withdraw his guilty plea.        We affirm.

      This court reviews the district court’s legal conclusions

regarding a motion to suppress de novo and reviews factual findings

for clear error.     United States v. Kitchens, 114 F.3d 29, 31 (4th

Cir. 1997).   To establish probable cause for a search warrant, the

information presented in the supporting affidavit must lead a

person of “‘reasonable caution’” to conclude that evidence of a

crime will be discovered at the location to be searched.         Texas v.

Brown, 460 U.S. 730, 742 (1983) (quoting Carroll v. United States,

267 U.S. 132, 162 (1925)).    If a search warrant affidavit contains

intentionally   or   recklessly    false   information,    no   relief   is

available if, discounting this information, there is still enough

material to support a probable cause finding.       Franks v. Delaware,

438 U.S. 154, 171-72 (1978).




                                   - 2 -
          Guided by these principles, we have thoroughly reviewed

the parties’ submissions and conclude that the district court did

not err in denying Strain’s motion to suppress.           See United

States v. Froman, 355 F.3d 882, 889-91 (5th Cir. 2004).   We further

note that the district court properly denied Strain’s motion to

reopen the suppression hearing because, when the motion was filed,

Strain had already pled guilty.

          The district court’s denial of a motion to withdraw a

guilty plea is reviewed for abuse of discretion.    United States v.

Wilson, 81 F.3d 1300, 1305 (4th Cir. 1996).    A defendant who seeks

to withdraw his guilty plea before sentencing must demonstrate a

“fair and just reason” for the withdrawal.    Fed. R. Crim. P. 32(e).

When confronted with a motion to withdraw, the district court must

consider: (1) whether the defendant has offered credible evidence

that his plea was not knowing or voluntary; (2) whether the

defendant has credibly asserted his legal innocence; (3) whether

there has been a delay between the entry of the plea and the filing

of the motion; (4) whether the defendant has had close assistance

of competent counsel; (5) whether withdrawal will cause prejudice

to the government; and (6) whether it will inconvenience the court

and waste judicial resources.     United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991).

          We have carefully reviewed Strain’s arguments on this

issue and conclude that the Moore factors do not weigh in his


                                - 3 -
favor.   Thus, the district court did not abuse its discretion in

denying Strain’s motion to withdraw his guilty plea.            For the

foregoing reasons, we affirm Strain’s conviction. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 4 -